D Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification (23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. for an example,
The abstract of the disclosure is objected to because it is not narrative and is a
run-on sentence. Correction is required. See MPEP § 608.01 (b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 17 the term “wherein the two recognition functions differ in their sensitivity” is not clearly discussed.  It appears that their sensitivity referring to their threshold.  Correction is required.
in claim 20 the term “a first directional change threshold …a second directional threshold” is not clearly discussed.  It is unclear whether the language “change” refers to the direction or threshold.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 26-27, 30-31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 9586336) herein after Mehta.
Regarding claim 16, Mehta shows a power tool with a rotatable tool, wherein the rotatable tool is designed as a saw blade (22, Figures 1-7), wherein the power tool comprises: 
a sensor device (stress sensors 86, 86’ Figures 2 and 4) for detecting a mechanical vector quantity (variable of a normal position or orientation of an arbor or a shaft 74, Figure 4), wherein the mechanical vector quantity is a deflection vector of an arbor or a mechanical stress vector (Col. 4, lines 30-33 recites “the stress sensors 86 comprise deflection sensors that are configured to detect a deflection of the work component, e.g., the arbor shaft 74”), and the mechanical vector quantity is dependent on a force emanating from the rotatable tool that is designed as the saw blade (Figure 4 and Col. 4, lines 30-44 “a strain gauge, a piezoelectric transducer, an accelerometer, and/or an optical sensor. In an alternative embodiment, stress sensors may be configured to detect the rotational speed of the arbor shaft 74 and/or the blade 22” ), and 
”),
wherein the control device is adapted to selectively determine, based on a function determination information (Col. 4 ,lines 45-64 recites “A controller 90 is operatively coupled to receive the stress signals from the stress sensors 86. The controller is configured to generate a speed control signal which is transmitted to a speed control mechanism…the speed control signal causes the motor to reduce speed and/or stop”), a first recognition function (stress signals in a normal or orientation position) or a second recognition function (stress signals in a deflection position of the shaft, Col. 4, lines 30-64) different from the first recognition function, and to perform the recognition of the kickback event based on the detected mechanical quantity using the determined recognition function (Col. 3, lines 54-60 “a stress applied to the saw blade during a kickback event” and Col. 4, lines 23-29),
wherein the sensor device is adapted to detect the mechanical vector quantity as an at least two-dimensional vector (because the sensors 86 are detected the “kickback or deflections of the rip fence 18 and the arbor shaft 74” as disclosed in Col. 4, lines 23-64 and Col. 3, lines 45-51 “when the blade 22 experiences stress due to a kickback event, the blade 22 is displaced in the illustrated embodiment from the substantially perpendicular position to a misaligned position of blade” that means the sensors are adapted to detect the arbor including the blade at least two directions as seen in Figure 5 “upper and lower limits ±10. Also, see figure 7 which shows two dimensional directions or vectors, one is an upper line “112” and one is a lower line “114”), and, for this purpose, is adapted to measure a mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions (Figures 5 and 7 and Col. 5, lines 59-67).
See https://www.merriam-webster.com/dictionary/vector is a quantity that has magnitude and direction.
Regarding claim 17, Mehta shows that the two recognition functions differ in their sensitivity (Figure 7 shows, for example, points 112, 114 which are different values or sensitivities).
Regarding claim 18, Mehta shows that the first recognition function comprises a comparison of the detected mechanical vector quantity with a first threshold (a predetermined threshold at a point 112, Figure 7) and the second recognition function comprises a comparison of the detected mechanical vector quantity with a second threshold (a predetermined threshold at a point 114, Figure 7) different from the first threshold.
Regarding claim 19, Mehta shows that the first recognition function (Figure 5, a first line 98) comprises a comparison of a direction of the mechanical vector quantity with a first directional range (Figure 5, line 92 is above 10mm) and the second recognition function(another lower line is not shown in Figure 5, but it appears to indicate in figure 7. See the lower line at a point 114) comprises a comparison of the direction of the mechanical vector quantity with a second directional range (Figure 5, line 94 is below 10mm) different from the first directional range (Col. 4, lines 65-67 cont. Col. 5, lines 1-6).
Regarding claim 20, Mehta shows that the first recognition function (Figure 6, for example a current level 102, 104) comprises a comparison of a change of direction of the mechanical vector quantity with a first directional change threshold (104) and the second recognition function (110, Figure 6) comprises a comparison of the change of direction with a second directional change threshold (108) different from the first directional change threshold (Figure 6 and Col. 5, lines 42-57 and see the discussion in claim 16 above).
Regarding claim 21, Mehta shows wherein the sensor device comprises a measuring bearing (80, 82, Figure 4) for detecting the mechanical vector quantity (see the discussion in claim 16 above).
Regarding claim 26, Mehta shows wherein the control device is adapted to perform a calibration of at least one recognition function (Col. 5, lines 10-12 “The graph of FIG. 5 illustrates that a deflection in the arbor shaft 74 is measured to determine the occurrence of a kickback event”, that means the controller intrinsically performs a calibration. See https://www.dictionary.com/browse/calibration that is the act or process of determining).
Regarding claim 27, Mehta shows wherein the power tool comprises a drive device (an electric motor 84, Figure 4) for driving the rotatable tool and the control device (90)is adapted to control the drive device in response to the detected kickback event in order to change the driving of the rotatable tool (see the discussion in claim 16 above).
Regarding claim 30, Mehta teaches a method for recognizing a kickback event of a power tool with a rotatable tool, wherein the rotatable tool is designed as a saw blade or a milling cutter (see claim 16 above), comprising the steps: 
detecting a mechanical quantity, wherein the mechanical quantity comprises a deflection vector of an arbor (74, in claim 16 above) and the mechanical quantity depends on a force emanating from the tool that is designed as the saw blade (Col. 4, lines 14-16 “a kickback force”, see the discussion in claim 16 above), 
determining, based on function determination information, a recognition function to be used from a first recognition function and a second recognition function different from the first recognition function, and recognizing, using the determined recognition function, the kickback event based on the detected mechanical vector quantity (see the discussion in claim 16 above),
wherein the mechanical vector quantity is detected as an at least two-dimensional vector (because the sensors 86 are detected the “kickback or deflections of the rip fence 18 and the arbor shaft 74” as disclosed in Col. 4, lines 23-64 and Col. 3, lines 45-51 “when the blade 22 experiences stress due to a kickback event, the blade 22 is displaced in the illustrated embodiment from the substantially perpendicular position to a misaligned position of blade” that means the sensors are adapted to detect the arbor including the blade at least two directions as seen in Figure 5 “upper and lower limits ±10. Also, see figure 7 which shows two dimensional directions or vectors, one is an upper line “112” and one is a lower line “114”), and, for this purpose, is adapted to measure a mechanical quantity underlying the mechanical vector quantity in at least two different spatial directions (Figures 5 and 7 and Col. 5, lines 59-67).
Regarding claim 31, Mehta teaches wherein the change of direction comprises an angular velocity of the mechanical vector quantity (Figure 6 shows changing a speed or rotation of the blade 22 during the kickback occurred).
Regarding claim 33, Mehta teaches wherein the control device is adapted to control the drive device in response to the detected kickback event in order to brake the rotatable tool (Col. 4, lines 45-64 “the speed control mechanism may comprise a brake (not shown) which is configured to stop the arbor shaft 74 and/or the blade 22 from rotating in response to the speed control signal”).
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive for the following reasons:
With regards to Mehta’s reference, Applicant transverses that Mehta fails to disclose or suggest the recited features of claim 16 as set forth in the remarks, pages 9-10, this argument is acknowledged, but it is not persuasive because as the claim 16 is written, Mehta teaches stress sensors 86 for detecting a stress or force applied to a saw blade or a rotatable tool for detecting a kickback that includes a deflection sensor for detecting a displacement of the arbor including a saw blade (see the discussion in claim 16) that meets the deformation vector or a mechanical stress vector limitation.
With regards to “two-dimensional directional vector…at least two different spatial directions”, see the discussion in claim 16 above.
Thanks for amendments that overcome the double patenting rejections and the 112 rejections as set forth in the previous rejections.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/22/2022